PER CURIAM.
The trial court’s order dismissing the instant case is reversed upon a holding that a trial court is precluded “from exercising its supposed inherent, discretionary power to dismiss a case for failure to prosecute when, as in this case, there is activity of record within one year prior to the dismissal,” American Salvage & Jobbing Co. v. Salomon, 367 So.2d 716, 717 (Fla. 3d DCA 1979); see Rivera v. A.M.I.F., Inc., 417 So.2d 304 (Fla. 3d DCA 1982), and this rule cannot be circumvented under the guise of dismissing the case on the ground that the plaintiff failed to respond to the court’s order requiring it to explain its inaction in the case where such inaction was for a period of less than a year.
Reversed.